DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt et al. (US 2011/0097624).
In regards to claim 1, Bhatt ‘624 discloses


In regards to claim 2, Bhatt ‘624 discloses
The porous conductor according to claim 1, wherein the substrate is a metal fiber sheet ([0061] & [0067-0068]).  

In regards to claim 3, Bhatt ‘624 discloses
The porous conductor according to claim 2, wherein the metal fiber sheet includes a stainless steel fiber or a copper fiber ([0061] & [0067-0068]).  

In regards to claim 4, Bhatt ‘624 discloses
The porous conductor according to claim 1, wherein the conductive nanostructures include metal ([0121]).  

In regards to claim 5, Bhatt ‘624 discloses
The porous conductor according to claim 4, wherein the metal is at least one or more of silver, copper, and cobalt ([0121]).  

In regards to claim 6, Bhatt ‘624 discloses
An electricity storage device comprising the porous conductor according claim 1 as an electrode (abstract).  

In regards to claim 7, Bhatt ‘624 discloses
The electricity storage device according to claim 6, wherein the electricity storage device is a redox capacitor (abstract & [0148]).  

In regards to claim 8, Bhatt ‘624 discloses
The porous conductor according to claim 2, wherein the conductive nanostructures include metal ([0121]).    

In regards to claim 9, Bhatt ‘624 discloses
The porous conductor according to claim 3, wherein the conductive nanostructures include metal ([0121]).    

In regards to claim 10, Bhatt ‘624 discloses
The porous conductor according to claim 8, wherein the metal is at least one or more of silver, copper, and cobalt ([0121]).    

In regards to claim 11, Bhatt ‘624 discloses
The porous conductor according to claim 9, wherein the metal is at least one or more of silver, copper, and cobalt ([0121]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2014130980A – abstract		JP2015088723A – abstract
CN105023761A – fig. 5; abstract		US2017/0062143 – [0196] & [0041]

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/David M Sinclair/Primary Examiner, Art Unit 2848